Citation Nr: 1507391	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  11-02 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected disability.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to January 1967.

This case comes before the Board of Veterans' Appeals (BVA or Board) from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction of the case currently belongs to the RO in Albuquerque, New Mexico.

The Veteran later appeared before the undersigned in December 2014 and delivered sworn testimony via video conference hearing in Albuquerque, New Mexico.  Evidence pertinent to the matters on appeal was received at the December 2014 Board hearing.  The Veteran has waived initial RO consideration of this evidence.


FINDINGS OF FACT

1.  A VA physician has linked the Veteran's sleep apnea to service-connected disability.

2.  In December 2014, a private physician indicated that there was a definite link between the Veteran's sleep apnea, diabetes, and hypertension.  







CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2014).

2.  Hypertension has been causally related to service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 38 C.F.R. §§ 3.303, 3.310(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable Board decision below to grant the claims, any deficiency as to compliance with the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) is rendered moot.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Secondary service connection may be granted for a disability, which is proximately due to, the result of, or aggravated by, an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen.

The Veteran's service-connected disabilities include diabetes mellitus and sarcoidosis.  Current diagnoses of sleep apnea and hypertension are of record.

In an August 2014 medical record, a VA physician essentially stated that it was likely that the development of the Veteran's sleep apnea was related to his service-connected sarcoidosis.

In an October 2012 medical record, a VA physician (pulmonologist) also indicated that there was a link between the Veteran's sleep apnea and his service-connected sarcoidosis.  

In December 2014, a private physician indicated that there was a definite link between the Veteran's sleep apnea, diabetes, and hypertension. 

The opinions referenced above appear to be uncontradicted, and, in fact, tend to be supported by a July 2013 letter from another one of the Veteran's private physicians.  The December 2014 private physician and August 2014 VA physician were familiar with the Veteran's medical history and were clearly qualified to offer medical opinions in the Veteran's case.

In summary, the Board finds that the evidence of record demonstrates that the Veteran's sleep apnea is causally related to his service-connected sarcoidosis, and additionally finds that it also demonstrates that hypertension is causally related to both service-connected diabetes mellitus and the newly service-connected sleep apnea.


ORDER

Service connection for sleep apnea is granted.

Service connection for hypertension is granted.


____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


